                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 1:15-cr-00152-SEB-TAB
                                                       )
MARK NELSON,                                           ) -07
                                                       )
                               Defendant.              )




                ORDER ADOPTING REPORT AND RECOMMENDATION


       Having reviewed Magistrate Judge Baker’s Report and Recommendation that Mark

Nelson’s supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and Rule

32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, The Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders a

sentence imposed of imprisonment of seven (7) months in the custody of the Attorney General or

his designee, that the seven-month sentence should be suspended as long as Defendant commits no

further violations of release, and that Defendant should be released on his current conditions of

supervised release. In addition to the mandatory conditions of supervision, the additional conditions

of supervised release outlined in the Report and Recommendation will be imposed.

       SO ORDERED.


                   5/6/2019
       Date: ______________________                 _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana
Distribution:
All ECF-registered counsel of record via email generated by the court’s ECF system
United States Probation Office
United States Marshal Service
